TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 19, 2019



                                    NO. 03-18-00785-CV


                                 Kyle McCarrell, Appellant

                                               v.

                                  Whitney Wilcox, Appellee




       APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the final order signed by the trial court on November 28, 2018. Having

reviewed the record, the Court holds that Kyle McCarrell has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.